DETAILED ACTION

Notice of Pre-AIA  or AIA  status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Amendment
This action is in reply to the Applicant’s amendments filed on 10 August 2020.
Claims 1-5 have been amended.
Claims 1-7 are currently pending and have been examined.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:  
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this 


Claims 1, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub. No. 20090225908 to Masuda et al. in further view of U.S. Pat. No. 8351523 to Futatsugi et al.
As to Claims 1, 6, and 7, Masuda discloses an apparatus and method of processing a reception signal, comprising (Fig. 5):
first frequency domain conversion unit that is implemented at least by the hardware and that converts a reception signal into a first frequency domain signal (Fig. 5 (10), [0008, 0049], where the fast Fourier transform (FFT) converts the reception signal to frequency domain signal);
bandwidth restriction unit that is implemented at least by the hardware and that restricts a bandwidth by extracting a first number of points corresponding to a frequency bandwidth of a desired signal from the first frequency domain signal (Fig. 5 (11), [0008, 0038], where the band pass filter (BPF) reduce the bandwidth of first frequency domain signal to 1/M);
time domain conversion unit that is implemented at least by the hardware and that converts the signal with the restricted bandwidth into a time domain signal with the first number of points (Fig. 5 (12), [0008, 0049], where the inverse fast Fourier transform (IFFT) converts the bandwidth reduced signal with same number of points (1/M – 128) of band pass filter);

Masuda discloses all of the subject matter as described above (Fig. 5, paragraph [0008, 0049, 0050]) except for implemented in processor and memory and symbol reconstruction to reconstruct symbols in time domain signal.
However, Futatsugi in the same field of endeavor teaches the receiving device implemented in program controlled processor (implicitly with memory) and symbol sequence estimation (symbol reconstruction) in time domain signal (Fig. 5, Col. 7 line 62-Col. 8 line 3, Col. 7 lines 39-46).
Therefore, it would have been obvious to one of ordinarily skilled in the art before the effective filing date of the claimed invention use the processor (implicitly with memory) implemented receiver and symbol sequence estimation (symbol reconstruction) in time domain as taught by Futatsugi to modify the apparatus and method of Masuda to enhance the flexibility of hardware design with processor and memory and improve the communication system with reduce the interference (Futatsugi – Col. 4 lines 1-9, Col. 5 lines 7-27).



Allowable Subject Matter
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fail to anticipate or render obvious step of reconstructs the desired signal by rearranging each of the symbols of the time domain signal and divides the reconstructed desired signal again to thereby reconstruct the symbols.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG S AHN whose telephone number is (571)270-3706.  The examiner can normally be reached on M-F: 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-27230363036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/SUNG S AHN/Examiner, Art Unit 2631                                                                                                                                                                                                        (571)-270-3706
sung.ahn@uspto.gov